Citation Nr: 0936812	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including bipolar disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.

In December 2008, the Veteran's claim was remanded for 
further evidentiary development-including a VA examination 
and verification of the alleged personal assault.  The 
requested action was only partially completed and as 
discussed below, the claim must be returned again for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

A preliminary review of the record discloses that further 
development is required prior to final appellate review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In a March 2009 report of contact note, it appears as though 
an attempt was made by a Veterans Service Officer to contact 
the Veteran and obtain the name of the person who was 
allegedly court martialed for breaking her ankle.  Also, in a 
March 2009 letter from VA, the Veteran was requested to 
submit the name of the person whom she alleges caused her in-
service ankle fracture.  There is no indication whether the 
Veteran responded to either request.  In December 2008, the 
Board remanded the Veteran's claim as it appears that the RO 
did not further attempt to verify the Veteran's allegations 
of the in-service assault-specifically, that a sergeant 
purposefully broke her ankle and was subsequently court-
martialed.  Other than the March 2009 letter, it appears that 
no further action was taken on the part of the RO to attempt 
to verify this claimed stressor, and as such, the claim must 
again be remanded for further development.  The RO should 
once again attempt to obtain the name of the person the 
Veteran alleges caused her ankle fracture.  The Veteran has 
indicated that it was her supervisor who caused the fracture.  
As such, an attempt should be made to identify this person, 
including consulting any performance review evaluations or 
other service records, and again by contacting the Veteran 
directly.  

Additionally, the Board also remanded the Veteran's claim for 
a VA examination regarding her claimed psychiatric 
disabilities.  It does not appear that an examination was 
performed, nor is there evidence that an examination was 
ordered.  

Finally, in a June 2009 statement to VA, the Veteran 
indicated that she was hospitalized at the Tampa VAMC in the 
suicide ward that same month.  Any treatment records related 
to this hospitalization are not currently associated with the 
Veteran's claims file.  Upon remand, these records should be 
obtained and associated with the Veteran's claims file.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should secure and associate 
with the claims file the June 2009 records 
from the Tampa VAMC regarding the 
Veteran's recent hospitalization as 
alleged in her statement to VA.  

2.  Attempts should be made to verify 
whether the Veteran's ankle fracture was 
intentional and if anyone was held 
responsible for that injury.  Attempts 
should be made to identify the Veteran's 
supervisor during the time period she was 
treated for her right ankle fracture.  
Information should be sought from sources 
which include, but is not limited to, any 
line of duty determination regarding the 
Veteran's ankle fracture, unit and 
organizational histories, daily staff 
journals, operation reports-lessons 
learned, after action reports, radio logs, 
command chronology and war diaries, and 
monthly summaries.  The RO/AMC should also 
consult any service performance review 
evaluations to possibly determine the name 
of the Veteran's supervisor during the 
time period alleged, if available.  

3.  After the development in the first 
paragraph has been completed, the RO/AMC 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
The RO/AMC should specifically discuss the 
findings of the National Personnel Records 
Center indicating that "friendly discharge 
possibly occurred" on February 27, 1991 
following the crash of a helicopter of the 
5th Battalion, 101st Aviation Regiment.  
Again, if no stressor has been verified, 
the RO/AMC should so state in its report.  
This report should then be added to the 
claims file.  

4.  The Veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  Regarding the claim for 
PTSD, the RO/AMC must provide the examiner 
with a summary of any stressor described 
above, and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner is requested to 
review all records associated with the 
claims file, including the VA outpatient 
treatment records, and following this 
review and the examination indicate whether 
the Veteran has PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found established 
by the RO/AMC.  In addition, the examiner 
should also offer an opinion as to the date 
of onset of the Veteran's diagnosed bipolar 
disorder and comment on whether the 
evidence clinically demonstrates that it 
was present during service.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  Since it is important 
"that each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the Veteran's 
claims file or in the alternative the 
claims file must be made available to the 
examiner for review in connection with the 
examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified. 



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




